Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney John Griffith  on 07/14/2022.
The application has been amended as follows: 
1. 	(Currently amended) A computer-implemented method for verifying a request for personal information, the method comprising:
	receiving, by a server computing system, a request for personal information of a requester, the request associated with a government regulation related to consumer privacy rights, the request including a first identifier identifying the requester;
	determining, by the server computing system, a location where the personal information is stored in one or more databases;
	searching, by the server computing system based on the determined location of the personal information, the one or more databases using the first identifier and using identifier expansion to identify a second identifier related to the first identifier and identifying the requester, the second identifier associated with one or more past transactions involving the requester and an entity associated with the one or more databases;
	searching, by the server computing system based on the determined location of the personal information, the one or more databases using the first identifier and the second identifier to identify one or more data points associated with the requester;
	forming, by the server computing system, a question using the one or more data points;
	verifying, by the server computing system, identity of the requester using at least the second identifier and the question; and
	based on 
		generating, by the server computing system, a notification indicating that the request for the personal information is accepted; and
		searching, by the server computing system, the one or more databases for the personal information of the requester based on one or more of the first identifier or the second identifier.

2.	(Original) The method of claim 1, further comprising verifying, by the server computing system, that the requester is associated with the first identifier.

3.	(Previously presented) The method of claim 1, further comprising verifying, by the server computing system, that the requester is associated with the second identifier.

4.	(Currently amended) The method of claim 1, wherein forming the question using the one or more data points includes identifying customer information to ask the requester for verification.
	




5.	(Currently amended) The method of claim [[4]] 1, wherein forming the question using the one or more data points includes determining one or more types of questions to ask the requester for verification, the one or more types of questions including one or more of: a payment method, a content of a shopping cart, or a name of a person.
	



6.	(Currently amended) The method of claim 1, including a database associated with the entity and a database associated with a third-party service associated with the entity. 

7.	(Previously presented) The method of claim 1, further comprising:
 	transmitting, by the server computing system, a notification to the requester 
indicating that the request for the personal information is denied based on failing to verify the identity of the requester.		

8.	(Currently amended) A system for verifying a request for personal information comprising:
 	one or more processors; and
a non-transitory computer readable medium storing a plurality of instructions, which 
when executed, cause the one or more processors of a server computing system to: 
	process a request for personal information of a requester, the request associated with a government regulation related to consumer privacy rights, the request including a first identifier identifying the requester;
	determine a location where the personal information is stored in one or more databases;
 	search, based on the determined location of the personal information, the one or more databases using the first identifier and using identifier expansion to identify a second identifier related to the first identifier and identifying the requester, the second identifier associated with one or more past transactions involving the requester and an entity associated with the one or more databases[[;]];
 	search, based on the determined location of the personal information, the one or more databases using the first identifier and the second identifier to identify one or more data points associated with the requester;
	form a question using the one or more data points;
	verify identity of the requester using at least the second identifier and the question; and
 	based on 
		generate a notification indicating that the request for the personal information is accepted; and
		search the one or more databases for the personal information of the requester based on one or more of the first identifier or the second identifier.

9.	(Original) The system of claim 8, further comprising instructions when executed to verify that the requester is associated with the first identifier.

10.	(Previously presented) The system of claim 8, further comprising instructions when executed to verify that the requester is associated with the second identifier.

11.	(Currently amended) The system of claim 8, wherein forming the question using the one or more data points includes identifying customer information to ask the requester for verification.





12.	(Currently amended) The system of claim [[11]] 8, wherein forming the question using the one or more data points includes determining one or more types of questions to ask the requester for verification, the one or more types of questions including one or more of: a payment method, a content of a shopping cart, or a name of a person.




13.	(Currently amended) The system of claim 8, including a database associated with the entity and a database associated with a third-party service associated with the entity. 

14.	(Previously presented) The system of claim 8, further comprising instructions when executed to:
 	generate a notification indicating that the request for the personal information is denied based on failing to verify the identity of the requester.	 

15.	(Currently amended) A computer program product for verifying a request for personal information comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including instructions to:
	process a request for personal information of a requester, the request associated with a government regulation related to consumer privacy rights, the request including a first identifier identifying the requester;
	determine a location where the personal information is stored in one or more databases;
 	search, based on the determined location of the personal information, the one or more databases using the first identifier and using identifier expansion to identify a second identifier related to the first identifier and identifying the requester, the second identifier associated with one or more past transactions involving the requester and an entity associated with the one or more databases[[;]];
 	search, based on the determined location of the personal information, the one or more databases using the first identifier and the second identifier to identify one or more data points associated with the requester;
	form a question using the one or more data points;
	verify identity of the requester using at least the second identifier and the question; and
 	based on 
		generate a notification indicating that the request for the personal information is accepted; and
		search the one or more databases for the personal information of the requester based on one or more of the first identifier or the second identifier.

16.	(Previously presented) The computer program product of claim 15, the program code further including instructions to verify that the requester is associated with the first identifier.

17.	(Previously presented) The computer program product of claim 15, the program code further including instructions to verify that the requester is associated with the second identifier.

18.	(Currently amended) The computer program product of claim 15, wherein forming the question using the one or more data points includes identifying customer information to ask the requester for verification.





19.	(Currently amended) The computer program product of claim [[18]] 15, wherein forming the question using the one or more data points includes determining one or more types of questions to ask the requester for verification, the one or more types of questions including one or more of: a payment method, a content of a shopping cart, or a name of a person.




20.	(Currently amended) The computer program product of claim 15, including a database associated with the entity and a database associated with a third-party service associated with the entity. 

21.	(Previously presented) The computer program product of claim 15, the program code further including instructions to generate a notification indicating that the request for the personal information is denied based on failing to verify the identity of the requester.

 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record (in particular, the combination of Hydro et al. US Pub. No.: 2021/014929 A1 (hereinafter "Hydro”), in view of Brannon et al. US Pub. No.: 2020/0167501 (hereinafter “Brannon”) does not disclose, with respect to independent claims 1, 8 and 15, searching, by the server computing system based on the determined location of the personal information, the one or more databases using the first identifier and the second identifier to identify one or more data points associated with the requester; forming, by the server computing system, a question using the one or more data points; verifying, by the server computing system, identity of the requester using at least the second identifier and the question. Rather, Hydro discloses Performing actions on personal data stored in multiple databases.  Similarly, Brannon discloses  data processing user interface monitoring system and related methods.  Accordingly, claims 1-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433             

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433